Citation Nr: 1315923	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  10-08 277A	)	DATE
	)


Received from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for Meniere's syndrome.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of status-post septectomy due to deflection of nasal septum.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for a back strain with degenerative changes, thoracic spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from April 1959 to April 1967, as well as a previous period of active duty for training from November 1957 to May 1958 while a member of the Ohio National Guard.  

The present matter comes to the Board of Veterans' Appeals (Board) following a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In May 2010, the Veteran participated in an informal hearing conference with a Decision Review Officer (DRO) in lieu of a formal DRO hearing.  

Additionally, the Veteran was scheduled to appear at the RO on November 30, 2010, for a Board hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran failed to report for the hearing.  In March 2013, the Veteran requested a rescheduling of his hearing.  In May 2013, the Veteran's motion to reschedule the November 2010 hearing was denied.  


FINDING OF FACT

On November 30, 2010, prior to the promulgation of a decision by the Board, the Veteran, through his authorized representative, withdrew his appeal.  
CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, on November 30, 2010, the Veteran, through his authorized representative, withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


